department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-145001-02 memorandum for from chief planning and special programs area sb senior technician reviewer branch passthroughs and special industries cc psi subject denial of consent for change in accounting_method in accordance with a of revproc_2003_1 2003_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel advise is not to be cited as precedent legend taxpayer date amount taxpayer filed the form_3115 application_for change in accounting_method under revproc_97_27 c b to request permission to change its method of computing depreciation for certain residential_rental_property taxpayer is a partnership that operates a low-income_housing development to generate rental income the property was financed using the proceeds of tax-exempt_bonds taxpayer previously depreciated the residential_rental_property of issue under the general depreciation system of sec_168 of the internal_revenue_code taxpayer believes this method is improper taxpayer proposes to depreciate the residential_rental_property under the alternative_depreciation_system of sec_168 the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods cam-145001-02 of accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 sec_168 provides that in the case of any tax-exempt_bond_financed_property the depreciation deduction provided by sec_167 is determined under the alternative_depreciation_system except as otherwise provided in sec_168 sec_168 defines the term tax-exempt_bond_financed_property as meaning any property to the extent such property is financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 sec_168 provides that the term tax-exempt_bond_financed_property does not include any qualified_residential_rental_project within the meaning of sec_142 sec_142 defines a qualified_residential_rental_project for purposes of sec_142 as any project for residential_rental_property if at all times during the qualified_project_period such project meets either a the test if percent or more of the residential units in such project are occupied by individuals whose income i sec_50 percent or less of area_median_gross_income or b the test if percent or more of the residential units in such project are occupied by individuals whose income is percent or less of area_median_gross_income whichever is elected by the issuer at the time of the issuance of the bonds with respect to such project see also sec_1_103-8 of the income_tax regulations in the present case taxpayer represents that the low-income_housing project subject_to taxpayer’s form_3115 constitutes a qualified_residential_rental_project within the meaning of sec_142 accordingly pursuant to sec_168 taxpayer’s qualified_residential_rental_project is not included in the term tax-exempt_bond_financed_property therefore the depreciation deduction provided by sec_167 for taxpayer’s residential_rental_property does not have to be determined under the alternative_depreciation_system taxpayer’s present method_of_accounting for the residential_rental_property is a permissible method_of_accounting in addition taxpayer did not elect to depreciate the residential_rental_property at issue under the alternative_depreciation_system sec_168 provides that if a taxpayer makes an election under this paragraph with respect to any class of property for any taxable_year the alternative_depreciation_system under sec_168 will apply to all property in such class placed_in_service during such taxable_year notwithstanding the preceding sentence in the case of nonresidential_real_property or residential_rental_property such election may be made separately with respect to each property an election made under sec_168 is irrevocable sec_301_9100-7t of the procedure and administration regulation provides that the election under sec_168 must be made in the same taxable_year in which the property is placed_in_service in the present case taxpayer placed the residential_rental_property in service on date therefore taxpayer needed to make the election under sec_168 on its federal tax_return for the taxable_year ending cam-145001-02 date taxpayer did not make a timely election under sec_168 for the residential_rental_property subject_to taxpayer’s form_3115 the method changes would have been effective with the taxable_year beginning date and would have resulted in a positive sec_481 adjustment increase in taxable_income of amount if you have any questions on this matter do not hesitate to call me at kathleen reed____________ kathleen reed cc
